DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the instant application filed on 03/23/2020.
Claims 1, 11, and 21 are independent claims.
Claims 1-21 are pending in this application.

Continuity
The instant application is a continuation (CON.) of 14/955556 filed on 12/01/2015, which is patent number 10,628,455, patent date on 04/21/2020. 

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed on 03/23/2020 has been acknowledged and recorded.  See attached forms PTO-1449, MPEP 609.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 of 16/826579 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10628455. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are directed to receiving a stream of data, storing a mapping, parsing the data using an event definition to the event type, processing the parsed data, and generating an output based on the processed parsed data as further showing at the below table:

The instant application: 16/826579
Patent number 10628455
1. A computer implemented method comprising: 
     receiving a stream of data comprising information about a plurality of events, each event having an event type associated with respective event identity information; 


     storing a mapping between at least one event class and at least one semantic class, wherein each event type is nested in an event class, the event class comprising a plurality of related event types, and wherein each event class is nested in a semantic class, wherein when an event type is added to an event class, that event type is transformed to one or more semantic classes which that event class is nested in; 
     parsing the data using an event definition of the event type associated with respective event identity information; 
     processing the parsed data based on information about the mapping relating to one or more semantic classes; and 
     generating an output based on the processed parsed data.  

2. The method as claimed in claim 1, wherein each semantic class is defined as a transformation of one or more event classes.  

3. The method as claimed in claim 1, wherein the processing comprises processing a query definition using the information to provide code which when run allows a query associated with the query definition to be performed to provide the processed data.  

4. The method as claimed in claim 1, wherein the received data comprises a plurality of log files. 
 
5. The method as claimed in claim 1, wherein the data is provided by one or more computer programs when run.  
(***Notes: claim 5 recites limitation that is, in comparison, the same as the limitation in claim 3 of patent number 10628455)

6. The method as claimed in claim 1, wherein the data relates to one or more computer implemented games.  
(***Notes: claim 6 recites limitation that is, in comparison, the same as the limitation in claim 1 of patent number 10628455)

7. The method as claimed in claim 1, wherein each semantic class comprises one or more event types from one or more event classes.  

8. The method as claimed in claim 1, wherein each semantic class is configured to comprise one or more event classes, each event class of which has an equivalent semantic meaning.  

9. The method as claimed in claim 1, wherein the received data comprises a stream of substantially live data and the processing provides substantially real time analysis. 
 
10. The method as claimed in claim 6 comprising: providing for a computer implemented game a new event type; and adding the new event type to an event class, wherein transformation of the event class to which the new event type has been added will add the new event type to one or more semantic classes with which the event class is associated.


*** Notes: claims 11-21 recite the same limitations indicated above claim 1-10; and therefore, are rejected by the same basis. Furthermore, claims 11-21 are also double patenting to claims 9-17 of patent number 10628455, respectively.

1. A computer implemented method comprising: 
     receiving data relating to one or more computer implemented games, wherein said data comprises information about an event in a respective computer implemented game, said event having an event type associated with respective event identity information;
    storing a mapping between at least one event class and at least one semantic class, wherein each event type is nested in an event class, the event class comprising a plurality of related event types, and wherein each event class is nested in a semantic class, wherein when an event type is added to an event class, that event type is transformed to one or more semantic classes which that event class is nested in;
     parsing said data using an event definition of the event type associated with respective event identity information; 
     processing said parsed data based on information about said mapping relating to one or more semantic classes; and 
     generating an output based on said processed parsed data.

2. A method as claimed in claim 1, wherein each semantic class is defined as a transformation of one or more event classes.


3. A method as claimed in claim 1, wherein said processing comprises processing a query definition using said information to provide code which when run allows a query associated with the query definition to be performed to provide said processed data.

4. A method as claimed in claim 1, wherein said received data comprises a plurality of log files.













5. A method as claimed in claim 1, wherein each semantic class comprises one or more event types from one or more event classes.

6. A method as claimed in claim 1, wherein each semantic class is configured to comprise one or more event classes, each event class of which has an equivalent semantic meaning.

7. A method as claimed in claim 1, wherein said received data comprises a stream of substantially live data and said processing provides substantially real time analysis.

8. A method as claimed in claim 1 comprising: providing for one of the one or more computer implemented games a new event type; and adding said new event type to an event class, wherein transformation of the event class to which the new event type has been added will add said new event type to one or more semantic classes with which the event class is associated.


*** Notes:  Claims 9-17 recite the limitations that are, in comparison, the same as the limitations recite in claims 11-21 of the instant application 16/826579.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites the language of:
“receiving a stream of data comprising information about a plurality of events, each event having an event type associated with respective event identity information; 
storing a mapping between at least one event class and at least one semantic class, wherein each event type is nested in an event class, the event class comprising a plurality of related event types, and wherein each event class is nested in a semantic class , wherein when an event type is added to an event class, that event type is transformed to one or more semantic classes which that event class is nested in; 
parsing the data using an event definition of the event type associated with respective event identity information; 
processing the parsed data based on information about the mapping relating to one or more semantic classes; and 
generating an output based on the processed parsed data.”
	
	A/  Analysis under Step 2A, Prong I:
In fact, claim 1 recites the limitations of “parsing the data…” and “processing the parsed data…”, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind.  For example, the steps of “parsing…” and “processing…”, in the context of this claim encompass the user manually using an event definition of the event type associated with event identity information for parsing and processing the data.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2), Part III.
(***Similar above indicated analysis applies to claims 11 and 21, respectively).

B/ Analysis under Step 2A, Prong II:
The remaining limitations in claims 1, 11, and 21 do not integrated the judicial exception into a practical application. In particular, the claims recite one additional element – using computer having a memory and at least one processor for performing the above indicated steps of “parsing” and “processing”.  The a memory and at least one processor in those steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of parsing and processing data based on the information and event definition of the event type to generate an output as result) such that it amounts no more than mere instructions to apply the exception using a generic computer component, see Mayo, 566 U.S. AT 84.  Also, the further additional limitation of “receiving a stream of data…”, “storing a mapping…”, and “generating an output…” represent an insignificant extra solution and do not integrate the judicial exception into a practical application of “how” to perform the processing the parsed data as receiving the data stream. Thus, it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(a)-(c), (e)-(h).
C/ Analysis under Step 2B:
Claims 1, 11, and 21 do not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the computer having “a memory” “at least one processor” for performing the above indicated steps of “parsing” and “processing” amount to no more than mere instructions to apply the exception using a generic computer components, e.g., a processor and a memory. Furthermore, the additional limitations of “receiving”, “storing”, and “generating” represent an insignificant extra solution activity of parsing data of the stream. Thus, taken alone or in combination, these additional limitations do not amount to significantly more than mere instructions to apply the exception using a generic computer component(s) that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field of receiving, gathering, and transmitting data via a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(d).

Claims 2-10, 12-20 depend on independent claims 1 and 11 and include all the limitations of claims 1, and 11; and therefore, claims 2-10 and 12-20 recite the same abstract idea as well as the above indicated analysis, respectively.
Regarding claim 2, the claim recites additional limitation of “wherein each semantic class is defined as a transformation of one or more event classes” that further providing a definition to the each semantic class. Plus, the step of “is defined”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performing in the mind (e.g., an observation, evaluation, judgment, option, etc.). Thus, this additional limitation, in the context of this claim, encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer component(s), then it falls in the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2), Part III.
 Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 3, the claim recites additional limitations of “wherein the processing comprises processing a query definition using the information to provide code which when run allows a query associated with the query definition to be performed to provide the processed data” which do not integrated the judicial exception into a practical application.  In fact, the step of “processing a query definition… to provide code”, as drafted, are mental processes that falls in the “Mental Processes” grouping of abstract idea (see MPEP 2106.04(a)(2), part III).  Further additional steps of “allows a query.. to be performed…” do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use.  
Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 4, the claim recites further additional limitations “wherein the received data comprises a plurality of log files” that further defines the received data having a plurality of log files, which does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use.  Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 5, the claim recites the additional limitation of “the data is provided by one or more computer programs when run”, which is does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 6, the claim recites the additional elements of “wherein the data relates to one or more computer implemented games” that further provides data relating to the one or more implemented games, which does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. 
Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 7, the claim recites additional limitations of “wherein each semantic class comprises one or more event types from one or more event classes” that further defines the each semantic class, which does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 8, the claim recites additional limitations of “wherein each semantic class is configured to comprise one or more event classes, each event class of which has an equivalent semantic meaning” that further defines each semantic class, which does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 9, the claim recites the additional elements of “wherein the received data comprises a stream of substantially live data and the processing provides substantially real time analysis” that further defines the received data, which does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 10, the claim recites additional limitations of “providing for a computer implemented game a new event type; and adding the new event type to an event class, wherein transformation of the event class to which the new event type has been added will add the new event type to one or more semantic classes with which the event class is associated.” Which do not integrated the judicial exception into a practical application.  The additional steps of “providing” and “adding” represent an insignificant extra solution activities that, taken alone or in combination, these additional limitations do not amount to significantly more than mere instructions to apply the exception using a generic computer component(s) that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field of receiving, gathering, and transmitting data via a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(d).

Regarding claims 12-20, the claims are essentially the same or at least similar recitation as claims 2-10 except that they set forth the claimed invention as a computing apparatus rather than a computer implemented method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 12-20.
For at least above reasons, claims 1-21 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 21 recites “a non-transitory computer program product” which comprises computer executable code that is software per se.  However, software alone cannot be patented.  The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC §101.  As such, the claim, is directed to program per se because the program is not stored on a non-transitory medium for its functionality to be realized.  Appropriated correction is required.

Claim Objections
Claims 1-21 are objected to because of the following informalities:  
Regarding claim 1 and 11, the step of “generating an output…” should be indented at beginning/start of the line.  Appropriate correction is required.
Regarding claim 21, the steps of “receiving a stream of data…” and “store a mapping…” and “generate an output…” should be indented at beginning/starting of the lines. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Knutsson, US Pub. No. 20140081438 (hereinafter as “Knutsson”), in view of Jiao et al., US Pub. No. 20170017728 (hereinafter as “Jiao”) and Eriksson et al., US Pub. No. 20140304295 (hereinafter as “Eriksson”), and further in view of Chien et al., US Pub. No. 20080133515 (hereinafter as “Chien”).
Regarding claim 1, Knutsson teaches: a computer implemented method (see title “Method for implementing a computer game”) comprising: 
receiving a stream of data comprising information about a plurality of events (par. [0082] e.g., “data streams or updates are supplied to the client device (fig. 2) which are interpreted as receiving a stream of data, par. [0083-84] wherein the data=information about game play, update, scoring, fed back, synchronization are broadly interpreted as the events), each event having an event type associated with respective event identity information (pars. [0096-99] teaches when starting the game=event type, the user/players needs to log in to the account, wherein the login is embedded the identity information, and the game associates to scores as interpreted as the event identity information, see further in pars. [0240] wherein the “avatars” with for instance a photo of the user and/or the user’s name” equated to identity information, and [0241] “a direct live connection”) and 0246. 

Knutsson does not explicitly teach: “storing a mapping between at least one event class and at least one semantic class, wherein each event type is nested in an event class, the event class comprising a plurality of related event types, and wherein each event class is nested in a semantic class, wherein when an event type is added to an event class, that event type is transformed to one or more semantic classes which that event class is nested in; parsing the data using an event definition of the event type associated with respective event identity information, processing the parsed data based on information about the mapping relating to one or more semantic classes; and  generating an output based on the processed parsed data.”  
In the same field of endeavor (i.e., data processing), Jiao teaches: 
storing a mapping between at least one event class and at least one semantic class (fig. 3 element 312 at “O/R Mappings” database for storing the mappings between the classes at elements 318-322, figs. 4 and 5A-5C, wherein the entity class having the names, e.g., id, payment, startDate, etc. are interpreted as the semantic class, and the class 404 is interpreted as the event class)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Jiao would have provided Knutsson with the storing a mapping between event class and the semantic class for performing of mapping/matching between classes (e.g., event class and semantic class) more efficient (e.g., change/modify the classes) in the database (Jiao: fig. 3, element 312, and pars. [0036, 38, and 41-43]).

Knutsson and Jiao do not explicitly teach: “wherein each event type is nested in an event class, the event class comprising a plurality of related event types, and wherein each event class is nested in a semantic class, wherein when an event type is added to an event class, that event type is transformed to one or more semantic classes which that event class is nested in; parsing the data using an event definition of the event type associated with respective event identity information, processing the parsed data based on information about the mapping relating to one or more semantic classes; and  generating an output based on the processed parsed data.”  
	In the same field of endeavor (i.e., data processing), Eriksson clearly teaches:
wherein each event type is nested in an event class, the event class comprising a plurality of related event types (par. [0036] wherein the “end of game event” and “game identifier” are interpreted as the event type (e.g., “end”) which is/are nested in the game event equates to event class as broadest reasonable interpretation as know by a skill artisan. see MPEP 2111), and wherein each event class is nested in a semantic class (par. [0040] “The same method associated with the end of game event is used by one or more games. This means that all the log files associated with that same end of game method will have the same identifier so that analytics can be performed across more than one game. Like for like comparisons can be made for the same event across different games” which teaches the even class (e.g., different event games) is nested in the semantic class, e.g., log file), wherein when an event type is added to an event class, that event type is transformed to one or more semantic classes which that event class is nested in (see par. [0040, 0042] “When writing a new game, a decision can be made as to what game events are to cause the generation of a log file. For each of those game events, a method stored on the server side will be invoked or called. The method which is stored on the server side will be the same regardless of the game. The game developer will therefore not need to write new code for the reporting associated with a particular game event. The game developer will make sure that the code generates the information, for example parameter values, for the method and that the particular game event will cause the client device to call the server. The game developer will need to ensure that the semantics used in the game match the semantics used in the game event method”);
parsing the data using an event definition of the event type associated with respective event identity information (par. [0038] “Meta data will provide a key to the data stored in the log files in the log file store. This will define for each of the game event identifiers, the format of the information stored in the log file... This meta data store 4 can be used to determine how to parse the stored log files and allows new queries to be formulated easily. Analytics for the data can be determined by using the information in the meta data store to form queries which can then be used to parse the data store which has the text data files”, wherein “the data file information comprising identity information associated with a game event”, see at par. [0009], further in par. [0045] “Event identity information (1000); user identity (1234); score (100); level (5) giving an entry of (1000, 1234, 100, 5)”).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Eriksson would have provided Knutsson and Jiao with the above indicated limitation for performing of parsing in detection of game data efficiently (Eriksson: par. [0038]).
Knutsson, Jiao and Eriksson do not explicitly teach: “processing the parsed data based on information about the mapping relating to one or more semantic classes; and generating an output based on the processed parsed data.”
In the same field of endeavor (i.e., data processing), Chien teaches:
processing the parsed data based on information about the mapping relating to one or more semantic classes (pars. [0028] “When the input message received by the message receiving/processing module 110 is a text message, the text message can be broken into text words with a text parser; when the received input message is a voice message, the voice message can be first interpreted into a text message with a voice recognition apparatus and then broken into text words with a text parser”, [0029] which discuss “the event type recognition module 120 determines the event type corresponding to the input message according to information recorded in the event type database 130”, and [0031] “the event type of "company internal meeting", wherein the child nodes 330, 340, 360, and 380 respectively represent semantic classes "start date", "start time", "event action", and "event description". Many possible words have been predetermined in each semantic class, for example, the semantic class of "start date" may include words such as "today", "tomorrow", "Monday", "Tues", "1.sup.st September" etc. It should be mentioned here that the semantic class of "event description" may include words used frequently by the user, such as contact names, vendor names, or project titles, thus, possible words of the semantic class "event description" may be defined with the affiliations between some predetermined words and those words the user uses frequently. To be specific, words describing events like "requirement", "requirement of", "the requirement of", "specification of" are predetermined words in the semantic class of "event description"); and 
generating an output based on the processed parsed data (pars. [0009] “The present invention further provides a system for executing correlative services, which adopts a learning mechanism to ensure that the analysis result of an input message meets the user's expression habit, and automatically collects all the necessary information for executing the correlative services by communicating with a user or another system for executing correlative services” which teaches the generating (e.g., executing”, [0028-29] and [0031-32] wherein the results are an output based on the parsed data (e.g., correlative services of an input message))
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Chien would have provided Knutsson, Jiao and Eriksson with the above indicated limitation to facilitate of processing the parsed data based on binding texts (e.g., event type) in the attributes/values (e.g., event class) of the semantic classes via semantic interpretation to generate an output as result(s) (Chien: fig. 3 and pars. [0031-32]). 

Regarding claim 2, Eriksson and Chien teach: wherein each semantic class is defined as a transformation of one or more event classes (Eriksson: pars. [0038] teaches the “log file” with the text file format is transfer/translate to the form queries, e.g., “Any suitable data store 6 may be used to store the log file data 6, which may be the form of text files, as discussed above. Meta data will provide a key to the data stored in the log files in the log file store. This will define for each of the game event identifiers, the format of the information stored in the log file. A separate store 4 can be provided for this metadata. This meta data store 4 can be used to determine how to parse the stored log files and allows new queries to be formulated easily. Analytics for the data can be determined by using the information in the meta data store to form queries which can then be used to parse the data store which has the text data files.”, and [0042] “When writing a new game, a decision can be made as to what game events are to cause the generation of a log file. For each of those game events, a method stored on the server side will be invoked or called. The method which is stored on the server side will be the same regardless of the game. The game developer will therefore not need to write new code for the reporting associated with a particular game event. The game developer will make sure that the code generates the information, for example parameter values, for the method and that the particular game event will cause the client device to call the server. The game developer will need to ensure that the semantics used in the game match the semantics used in the game event method.”, [0043] “…The game event may be the completion of a level, the ending of a game, purchasing of a particular item, interaction with one or more friend, a particular score or the like” and [0044-45] “Event identity information (1000); user identity (1234); score (100); level (5) giving an entry of (1000, 1234, 100, 5).”. Thus, the pars. [0043] and [0044-45] teach the semantic class/event game, e.g., “The game event may be the completion of a level, the ending of a game, purchasing of a particular item, interaction with one or more friend, a particular score or the like”, is defined by game developer as the transformation of even class/event, e.g. “Event identity information (1000); user identity (1234); score (100); level (5) giving an entry of (1000, 1234, 100, 5); and Chien: fig. 4: wherein the “Converting input message into Text Words” is interpreted as “transformation”, wherein the “Text Words” is interpreted as event type, and “Common Words” equates to event class as broadest reasonable interpretation. See MPEP 2111).
Examiner’s note: This limitation is defined/disclosed in the Applicant’s par. [0055] “[0055] The class definitions design is defined as nested stateless transformations. For example, event types are nested in event classes which in turn are nested in semantic classes. In this way, complexity is built from the bottom up in the series of defined transformations. This design has several advantages. For example it may be hard to introduce errors as there are no variables, no side-effects, and a single interface. Translation from a functional programming paradigm to a declarative or an imperative programming paradigm may be significantly simpler then translations from a declarative or an imperative programming paradigm into the other two programming paradigms. SQL is an example of declarative programming and Java is an example of imperative programming. Embodiments may allow the generation of both Java and SQL programming and/or anything else required from this meta data in a straight forward manner.”

Regarding claim 3, Eriksson teaches: wherein the processing comprises processing a query definition using the information to provide code which when run allows a query associated with the query definition to be performed to provide the processed data (par. [0009] “querying said second data store with said query, said second data store comprising a plurality of data files, each data file having respective identity information and one or more respective values of said respective parameters and being generated in response to the occurrence of the associated game event.”, and par. [0038] “This meta data store 4 can be used to determine how to parse the stored log files and allows new queries to be formulated easily. Analytics for the data can be determined by using the information in the meta data store to form queries which can then be used to parse the data store which has the text data files.” Teaches the queries when run (e.g., parse) allows the query associated with the query formulate=query definition). 
Regarding claim 4, Eriksson teaches: wherein the received data comprises a plurality of log files (par. [0036] “the call to the method associated with the end of game event will cause the server to generate a log file for that game event”, wherein the “call” is interpreted as the received data).  

Regarding claim 5, Eriksson teaches: wherein the data is provided by one or more computer programs when run (pars. [0048-49] “Java code” is used to develop the game programs).  

Regarding claim 6, Eriksson teaches: wherein the data relates to one or more computer implemented games (pars. [0005] e.g., “game event”, [0036] generating log file for the call of the end of game event, and [0043-46] disclose the computer implemented games).

Regarding claim 7, Chien teaches: wherein each semantic class comprises one or more event types from one or more event classes (figs. 5-8 as shown the semantic fields=classes, attributes in the fields are interpreted as event classes, and the event types, e.g., integer, numeric, char/text types, pars. [0024, and 0032] discloses other event types).  

Regarding claim 8, Jiao and Chien teach: wherein each semantic class is configured to comprise one or more event classes, each event class of which has an equivalent semantic meaning (Jiao: see par. [0036] the fields = semantic classes having attributes=event classes with event types, e.g., numeric, text; and Chien: see pars. [0031-32], e.g., semantic classes, attributes in the fields equated to event class of which has the equivalent semantic interpretation/meaning).  
	
Regarding claim 9, Knutsson teaches: 
wherein the received data comprises a stream of substantially live data and the processing provides substantially real time analysis (par. [0082] teaches “data streams” which have the live data, see pars. [0241 and 250] via “live connection” for generating “lives or in-game” currency after a certain period of time the players are playing online rather than offline which equated to real time analysis).

Regarding claim 10, Eriksson and Chien teach:
providing for a computer implemented game a new event type (Eriksson:  par. [0042] “When writing a new game, a decision can be made as to what game events are to cause the generation of a log file. For each of those game events, a method stored on the server side will be invoked or called. The method which is stored on the server side will be the same regardless of the game. The game developer will therefore not need to write new code for the reporting associated with a particular game event. The game developer will make sure that the code generates the information, for example parameter values, for the method and that the particular game event will cause the client device to call the server. The game developer will need to ensure that the semantics used in the game match the semantics used in the game event method.” such the provided new game(s) with game event with “parameter values” is interpreted as new event type, and pars. [0048-49], e.g., “Java code” program); and 
adding the new event type to an event class (Chien: par. [0035] “If a text word is one of the common words of a semantic class of a particular event type, the appearance probability of the corresponding common word is added to a weighted total in step 430; if the text word is not one of the common words of the semantic class of that event type, a predetermined probability is added to the weighted total in step 440. In the present embodiment, the predetermined probability may be smaller than the appearance probabilities of all the common words.”), wherein transformation of the event class to which the new event type has been added will add the new event type to one or more semantic classes with which the event class is associated (Eriksson: pars. [0038] teaches the “log file” with the text file format is transfer/translate to the form queries, e.g., “Any suitable data store 6 may be used to store the log file data 6, which may be the form of text files, as discussed above. Meta data will provide a key to the data stored in the log files in the log file store. This will define for each of the game event identifiers, the format of the information stored in the log file. A separate store 4 can be provided for this metadata. This meta data store 4 can be used to determine how to parse the stored log files and allows new queries to be formulated easily. Analytics for the data can be determined by using the information in the meta data store to form queries which can then be used to parse the data store which has the text data files.”, and [0042] “When writing a new game, a decision can be made as to what game events are to cause the generation of a log file. For each of those game events, a method stored on the server side will be invoked or called….”, [0043] “…The game event may be the completion of a level, the ending of a game, purchasing of a particular item, interaction with one or more friend, a particular score or the like” and [0044-45] “Event identity information (1000); user identity (1234); score (100); level (5) giving an entry of (1000, 1234, 100, 5).”. Thus, the pars. [0043] and [0044-45] teach the semantic class/event game, e.g., “The game event may be the completion of a level, the ending of a game, purchasing of a particular item, interaction with one or more friend, a particular score or the like”, is defined by game developer as the transformation of even class/event, e.g. “Event identity information (1000); user identity (1234); score (100); level (5) giving an entry of (1000, 1234, 100, 5); and Chien: fig. 4: wherein the “Converting input message into Text Words” is interpreted as “transformation”, wherein the “Text Words” is interpreted as event type, and “Common Words” equates to event class as broadest reasonable interpretation. See MPEP 2111, and par. [0035] “If a text word is one of the common words of a semantic class of a particular event type, the appearance probability of the corresponding common word is added to a weighted total in step 430; if the text word is not one of the common words of the semantic class of that event type, a predetermined probability is added to the weighted total in step 440. In the present embodiment, the predetermined probability may be smaller than the appearance probabilities of all the common words.” )

Claims 11-21 are rejected in the analysis of above claims 1-10; and therefore, the claims are rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169